          Case 1:21-cv-00228-TBM-RPM Document 7 Filed 08/04/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     SOUTHERN DIVISION

    CANDRA BETH CLARK                                                                              PETITIONER

                                                             CIVIL ACTION NO. 1:21-cv-228-TBM-RPM

    EVAN HUBBARD                                                                                  RESPONDENT

                                                       ORDER
       BEFORE THE COURT is pro se Petitioner Candra Beth Clark’s Petition [1] for habeas

corpus relief pursuant to 28 U.S.C. § 2241. Clark is incarcerated at the Harrison County Detention

Center in Gulfport, Mississippi. It appears Clark is challenging her pretrial detention for a felony

charge of malicious mischief pending in the Harrison County Circuit Court. Clark also mentions

charges or convictions of attempted aggravated assault on a law enforcement officer and domestic

violence in Tippah County, Mississippi.1

       “A petitioner who seeks relief from judgments of more than one state court must file a

separate petition covering the judgment or judgments of each court.” Rule 2(e) of the Rules

Governing Section 2254 Cases in the United States District Courts.2 Therefore, Clark may not

challenge a pending charge or conviction from two separate state courts in one habeas petition.

Since the filings of a pro se litigant “are entitled to the benefit of liberal construction,” the Court

construes this habeas petition as a challenge to the pending charge(s) in Harrison County Circuit

Court because the petition states that a charge is pending in Harrison County Circuit Court and

Harrison County is where Clark is presently incarcerated. Hernandez v. Thaler, 630 F.3d 420, 426-

27 (5th Cir. 2011) (citations omitted). If Clark wishes to challenge a charge or conviction from a



1
  Clark also includes complaints about the conditions of her confinement at the Harrison County Detention Center. The
Court notes that she is pursuing her conditions-of-confinement claims in a separate civil action under 42 U.S.C.
§ 1983 in this Court. See Clark v. Harrison County, no. 1:21-cv-84-TBM-RPM (S.D. Miss. filed Mar. 24, 2001).
2
  “A district court may apply any or all of the rules governing § 2254 habeas petitions to those cases filed pursuant to
§ 2241.” Reyes-Gonzalez v. Driver, No. C-05-248, 2005 WL 1669830, at *2 (S. D. Tex. 2005) (citing Rule 1(b) of the
Rules Governing § 2254 Cases) (additional citations omitted).
        Case 1:21-cv-00228-TBM-RPM Document 7 Filed 08/04/21 Page 2 of 2



different state court she is directed to file a separate petition for habeas corpus relief. In other

words, this petition is only considered as a challenge to the detention by Harrison County for a

charge(s) pending in Harrison County Circuit Court. With that said, the Court directs Clark to

provide clarification and additional information. Therefore, it is, hereby,

       ORDERED AND ADJUDGED that on or before August 25, 2021, Clark shall file a

 written response to answer the following questions:

       (1) Are you challenging a felony charge for malicious mischief pending in Harrison
       County Circuit Court?

       (2) Is the felony charge of malicious mischief pending in Harrison County Circuit Court
       the charge responsible for your current incarceration?

       (3) What is the present status of the charge or charges responsible for your current
       incarceration?

       (4) Has the Harrison County Circuit Court set a trial date for the charge or charges
       responsible for your current incarceration? If so, state the date;

       (5) Are you presently represented by counsel for the charge or charges pending in
       Harrison County Circuit Court?

       (6) Have you filed any petitions, applications, or motions with respect to the grounds
       presented in this petition regarding the pending charge(s) in Harrison County Circuit
       Court in any court, state or federal? If so, state the (a) name of the court(s); (b) nature
       of proceedings; (c) the grounds raised; (d) whether or not an evidentiary hearing was
       held; (e) the results; and (f) the date of the results.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail a copy of this order to

 Petitioner Clark at her address of record. Clark is cautioned that her failure to timely comply

 with this Order or any order of this Court or her failure to keep this Court informed of her

 current address will result in the dismissal of this case.

       SO ORDERED, this the 4th day of August, 2021.


                                        /s/   eÉuxÜà cA `çxÜá? ]ÜA
                                        ROBERT P. MYERS, JR.
                                        UNITED STATES MAGISTRATE JUDGE

                                                    2
